40 U.S. 119 (____)
15 Pet. 119
EX PARTE ANDERSON CRENSHAW.
Supreme Court of United States.

*120 The motion was argued by Mr. Sergeant, for Mr. Crenshaw; and by Mr. Key, for Mr. Edmonds and others.
*123 Mr. Chief Justice TANEY delivered the opinion of the Court.
This case was brought here by an appeal from the decree of the Circuit Court for the Southern District of Alabama. It was argued at the last term, on the part of the appellants; and the decree of the Circuit Court reversed. The argument and decision are reported in 14 Peters, 166.
Anderson Crenshaw, against whom the judgment of this Court was given, never appeared to the appeal; but the argument was heard in behalf of the appellants, and the decree of the Circuit Court reversed, under the belief that a citation had been regularly issued, and served upon him. It now appears, that an accidental circumstance led the Court into error, in this respect; and that Crenshaw was not cited to appear in the manner required by the act of Congress.
A motion has been made, at the present term, on behalf of Crenshaw, to set aside and annul the judgment and decree of this Court; and also to dismiss the appeal.
As there is no case now pending here, between these parties, there is nothing upon which an order to dismiss would operate. But upon the facts above stated, it is very clear that the case was not legally before us at the last term; and the decree then pronounced *124 must therefore be declared null and void, and the mandate directed to the Circuit Court must be revoked. An order will accordingly be issued from this Court.
On consideration of the motion made by Mr. Sergeant, on a prior day of the present term of this Court, to wit: on Monday, the 11th ultimo, and of the arguments of counsel thereupon had, as well against as in support of said motion: It is now here ordered, adjudged, and decreed, that the judgment and decree of this Court, rendered in the above entitled cause, on Wednesday, the 26th day of February, A.D. 1840, be, and the same is hereby, declared utterly null and void; and that the mandate of this Court directed to the judges of the said Circuit Court, in this cause, be, and the same is hereby revoked. And it is also now here further ordered that the clerk of this Court do forthwith send to the judges of the Circuit Court of the United States for the Southern District of Alabama, a copy of this order of the Court, under the seal of this Court, together with a copy of the opinion of this Court, pronounced this day.